                 Case 5:21-cv-05061 Document 1 Filed 06/30/21 Page 1 of 24



1    BOWMAN AND BROOKE LLP
     Brian Takahashi (SBN: 146505)
2    970 West 190th Street, Suite 700
     Torrance, California 90502
3    Tel No: 310/ 768-3068
     Fax No: 310/ 719-1019
4
     BOWMAN AND BROOKE LLP
5    Sean A. Ramia (SBN: 172989)
     Parris H. Schmidt (SBN: 183999)
6    1741 Technology Drive, Suite 200
     San Jose, California 95110-1364
7    Tel No: 408/ 279-5393
     Fax No: 408/ 279-5845
8

9    Attorneys for Defendant
     JAGUAR LAND ROVER NORTH AMERICA, LLC
10

11
                                 UNITED STATES DISTRICT COURT
12
                              NORTHERN DISTRICT OF CALIFORNIA
13

14   LINDA C. FRANCOIS EDWARDS,                  )   CASE NO.:
                                                 )
15                         Plaintiff,            )   (Removed from Superior Court of Contra Costa
                                                 )   County, Case No. C21-01034)
16                                               )
                                                 )   NOTICE OF REMOVAL TO THE UNITED
17                                               )   STATES DISTRICT COURT FOR THE
     vs.                                         )   NORTHERN DISTRICT OF CALIFORNIA
18                                               )   UNDER 28 USC § 1441
                                                 )   (DIVERSITY JURISDICTION); AND
19   JAGUAR LAND ROVER NORTH                     )   DECLARATION OF PARRIS H. SCHMIDT,
     AMERICA, LLC; and DOES 1 through            )   EXHIBIT A
20   10, inclusive,                              )
                                                 )   Action Filed: May 21, 2021
21                         Defendants.           )   Trial: None
                                                 )
22

23           TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN

24   DISTRICT OF CALIFORNIA:

25           Defendant Jaguar Land Rover North America, LLC ("JLRNA") hereby removes this case

26   to the United States District Court for the Northern District of California pursuant to 28 U.S.C.

27   section 1441(b) & (c), based upon diversity jurisdiction as defined by 28 U.S.C. section 1332.

28   ///

                                                     1
           NOTICE OF REMOVAL TO THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
             DISTRICT OF CALIFORNIA UNDER 28 USC § 1441 (DIVERSITY JURISDICTION); AND
                           DECLARATION OF PARRIS H. SCHMIDT, EXHIBIT A
                  Case 5:21-cv-05061 Document 1 Filed 06/30/21 Page 2 of 24



1    I.      THE REMOVED CASE

2            1.     On May 21, 2021, Plaintiff Linda C. Francois Edwards (“Linda Edwards” or

3    “Plaintiff”) filed a complaint in the Superior Court of the State of California, Contra Costa County,

4    titled Linda C. Francois Edwards v. Jaguar Land Rover North America, LLC, et al., Case No.

5    C21-01034 ("Action"), alleging causes of action relating to Plaintiff's purchase of a 2011 Jaguar

6    XJL, vehicle identification number SAJWA2GB0BLV13343 (“Subject Vehicle”) against

7    defendant Jaguar Land Rover North America, LLC (“JLRNA”). The complaint alleges violations

8    of the Song-Beverly Consumer Warranty Act under California Civil Code section 1790 et seq.

9    (See Declaration of Parris Schmidt ["Schmidt Decl."], ¶ 2, Exhibit A, Complaint)

10   II.     PROCEDURAL REQUIREMENTS

11           2.     JLRNA was served with Plaintiff's Summons and Complaint on June 1, 2021,

12   through its designated agent for service of process. (Id. at ¶ 3, SCS notice of service of process

13   attached to Complaint, Exhibit A) It was on that date that JLRNA received, through service or

14   otherwise, a copy of the pleading, Motion, Order or other paper from which it could first be

15   ascertained that the case is one which is removable. 28 U.S.C. § 1446(b).

16           3.     JLRNA has thirty (30) days therefrom to remove a case to this Court. 28 U.S.C. §

17   1446(b). Having filed this Notice of Removal within 30 days of being served with Plaintiff’s

18   summons and complaint, this Notice of removal is timely filed.

19           4.     Pursuant to 28 U.S.C. section 1446(a), copies of all process, pleadings, and

20   orders for the State Action in Defendant’s possession are contained in Exhibit A to the Schmidt

21   Decl.

22           5.     This Court has original jurisdiction in this civil action under 28 U.S.C. section

23   1332, and it is one which may be removed to this federal court by defendant JLRNA pursuant to

24   28 U.S.C. section 1441(b) because it involves citizens of different states, and the amount in

25   controversy exceeds $75,000, exclusive of interest and costs (Schmidt Decl., ¶ 4)

26           6.     The Superior Court of the State of California for the County of Contra Costa is

27   located in the Northern District of California. Therefore, venue is proper pursuant to 28 U.S.C.

28   section 84 because this is the "district and division within which such action is pending . . . ."

                                                      2
           NOTICE OF REMOVAL TO THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
             DISTRICT OF CALIFORNIA UNDER 28 USC § 1441 (DIVERSITY JURISDICTION); AND
                           DECLARATION OF PARRIS H. SCHMIDT, EXHIBIT A
                    Case 5:21-cv-05061 Document 1 Filed 06/30/21 Page 3 of 24



1    (See 28 U.S.C. §1446(a).)

2             7.     No previous application has been made for the relief requested herein. (Schmidt

3    Decl., ¶ 9)

4             8.     Under 28 U.S.C. § 1446(d), a copy of this Notice of removal is being served upon

5    counsel for Plaintiff, and a copy is being filed with the clerk of the Superior Court of the State of

6    California for the County of Contra Costa.

7    III.     THIS COURT HAS ORIGINAL JURISDICTION UNDER 28 U.S.C. §§ 1332 and 1441

8             A.     Diversity of Citizenship Exists

9             9.     There is a complete diversity of citizenship. The basic requirement in diversity

10   cases is that all plaintiffs be of different citizenship than all defendants.        Any instance of

11   common citizenship prevents federal diversity jurisdiction. For diversity purposes, a natural

12   person is a "citizen" of the state which he or she is domiciled. (Kantor v. Wellesley Galleries,

13   Ltd., 704 F.2d 1088, 1090 (9th Cir. 1983).) A natural person's domicile is the place he or she

14   resides with the intention to remain or to which he or she intends to return. (Kanter v. Warner-

15   Lambert Co., 265 F.3d. 853, 857 (9th Cir. 2001).) A party's residence is prima facie evidence of

16   domicile, and only if that party disputes domicile is the removing party required to provide proof

17   of domiciliary intent. See, e.g., State Farm Mut. Auto Ins. Co. v. Dyer, 19 F.3d 514, 520 (10th

18   Cir. 1994). A corporation, on the other hand, is deemed to be a citizen of any State by which it

19   has been incorporated and of the State where it has its principal place of business. (28 U.S.C.

20   §1332(c)(1).)

21            10.    A case is removable on diversity grounds if diversity of citizenship can be

22   ascertained from the face of plaintiff's Complaint or this fact is disclosed in pleadings, motions or

23   papers "from which it may first be ascertained that the case is one which is or has become

24   removable…" (28 U.S.C. §1446(b)(3).)

25            11.    Plaintiff Linda Edwards, at the time this action was commenced, was and still is a

26   citizen of the State of California. Specifically, Plaintiff was and still is a resident of Contra Costa

27   County, California, which is reflected by the allegations in the complaint, paragraph 2. (See

28   Schmidt Decl., ¶ 5, Exhibit A)

                                                       3
            NOTICE OF REMOVAL TO THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
              DISTRICT OF CALIFORNIA UNDER 28 USC § 1441 (DIVERSITY JURISDICTION); AND
                            DECLARATION OF PARRIS H. SCHMIDT, EXHIBIT A
                   Case 5:21-cv-05061 Document 1 Filed 06/30/21 Page 4 of 24



1           12.     Defendant JLRNA, at the time this action was commenced, was and is still a

2    single-member limited liability company formed under the laws of the state of Delaware with its

3    principal place of business located in the state of New Jersey. JLRNA’s sole member is Jaguar

4    Land Rover Limited, a British-incorporated Private Limited Company, with its principal place of

5    business in Coventry, England. (Schmidt Decl., ¶ 6)

6           B.      The Amount in Controversy Requirement Under Diversity Is Satisfied

7            13.    The amount-in-controversy exceeds $75,000.00, exclusive of interest and costs.

8    See 28 U.S.C. § 1332.

9            14.    The removing party’s initial burden is to “file a notice of removal that includes ‘a

10   plausible allegation that the amount in controversy exceeds the jurisdictional threshold.’” Ibarra

11   v. Manheim Invs., Inc., 775 F.3d 1193, 1195 (9th Cir. 2015) (quoting Dart Cherokee Basin

12   Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014)). “By design, § 1446(a) tracks the

13   general pleading requirement stated in Rule 8(a),” which requires only that the grounds for

14   removal be stated in a “short and plain statement.” Dart, 135 S. Ct. at 553.

15           15.    Generally, a federal district court will first “consider whether it is ‘facially apparent’

16   from the complaint that the jurisdictional amount is in controversy.” Abrego v. Dow Chem. Co.,

17   443 F.3d 676, 690 (9th Cir. 2006) (internal citation omitted). A defendant may remove a suit to

18   federal court notwithstanding the failure of the plaintiff to plead the required amount. Absent the

19   facial showing from the complaint, the court may consider facts averred in the removal petition.

20   Id. Next, if the defendant’s allegation(s) regarding the amount in controversy is challenged, then

21   “both sides submit proof and the court decides, by a preponderance of the evidence, whether

22   the amount-in-controversy requirement has been satisfied.” Ibarra, 775 F.3d at 1195. At that

23   time, “it may be appropriate to allow discovery relevant to [the] jurisdictional amount prior to

24   remanding.” Abrego, 443 F.3d at 691 (internal citation omitted).

25           16.    Defendant denies that it is liable to Plaintiff for any damages. Nevertheless,

26   Defendant can demonstrate that the amount in controversy exceeds $75,000 under the

27   “preponderance of the evidence” standard. See Guglielmino v. McKee Foods Corp., 506 F.3d

28

                                                        4
          NOTICE OF REMOVAL TO THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
            DISTRICT OF CALIFORNIA UNDER 28 USC § 1441 (DIVERSITY JURISDICTION); AND
                          DECLARATION OF PARRIS H. SCHMIDT, EXHIBIT A
                    Case 5:21-cv-05061 Document 1 Filed 06/30/21 Page 5 of 24



1    696, 699 (9th Cir. 2007). The standard requires only that the removing party present evidence

2    that “it is more likely than not” that the amount in controversy is satisfied. Id.

3             17.    In the present case, Plaintiff alleges claims for breach of express and implied

4    warranties under the Song-Beverly Consumer Warranty Act Cal. Civ. Code § 1790 et seq.

5    (Exhibit A, Compl. ¶¶ 24-28; 30-33; 35-36; 37-40; 42-45)

6             18.    The amount in controversy requirement is satisfied. The amount-in-controversy

7    exceeds $75,000.00, exclusive of interest and costs, for the following reasons:

8                    a.      The action arises out of Plaintiff's purchase of the Subject Vehicle on or

9                            about July 24, 2012, which Plaintiff alleges was “manufactured and or

10                           distributed by FCA [sic].” (Schmidt Decl., ¶ 4, Exhibit A.)

11                   b.      Plaintiff alleges that she is entitled to all incidental, consequential, and

12                           general damages. (Complaint at ¶ 6.)

13                   c.      Plaintiff alleges that she is entitled to restitution. (Id. at Prayer.)

14                   d.      Plaintiff alleges that she is entitled to recover costs, including attorney's

15                           fees. (Id. at Prayer.)

16                   e.      Plaintiff alleges she suffered damages in a sum to be proven at trial in an

17                           amount that is not less than $25,001.00. (Id. at ¶ 21.)

18                   f.      Plaintiff also alleges that she is entitled to recover a civil penalty of two

19                           times actual damages under the Song-Beverly Act, Cal. Civ. Code section

20                           1790, et seq. (Id. at ¶¶ 26, 28, 33, 36, 40, Prayer.) Thus, Plaintiff seeks in

21                           excess of $75,001.00.

22           19.     Civil penalties under the Song-Beverly Act are also properly included in the

23   calculation. Brady v. Mercedes-Benz USA, Inc., 243 F. Supp. 2d 1004, 1009 (N.D. Cal. 2002);

24   see also Chabner v. United of Omaha Life Ins. Co., 225 F.3d 1042, 1046, n.3 (9th Cir. 2000)

25   (civil penalties under Cal. Civ. Code § 52(a) and punitive damages are included in the amount in

26   controversy). "[W]hen a defendant seeks federal-court adjudication, the defendant's amount-in-

27   controversy allegation should be accepted when not contested by the plaintiff or questioned by

28   the court." Dart Cherokee Basin Operating Co. v. Owens, 135 S.Ct. 547, 553 (2014).

                                                         5
          NOTICE OF REMOVAL TO THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
            DISTRICT OF CALIFORNIA UNDER 28 USC § 1441 (DIVERSITY JURISDICTION); AND
                          DECLARATION OF PARRIS H. SCHMIDT, EXHIBIT A
                   Case 5:21-cv-05061 Document 1 Filed 06/30/21 Page 6 of 24



1            20.    Plaintiff's complaint, at a minimum, seeks in excess of $75,001.00 in monetary

2    damages and civil penalties, not including other compensatory damages or attorneys' fees.

3    (See Luckett v. Delta Airlines, Inc., 171 F.3d 295, 298 (5th Cir. 1999) (amount in controversy

4    requirement may be established by showing that such damages are "facially apparent" from the

5    plaintiff's Complaint, or by setting forth facts in the notice of removal that support a finding of the

6    requisite amount); Brady v. Mercedes-Benz USA, Inc., 243 F. Supp.2d 1004, 1009 (U.S.D.C.

7    N.D. Cal., 2002) (civil penalties under California Song-Beverly Consumer Warranty Act are

8    included in determining whether amount in controversy for diversity jurisdiction was satisfied as

9    civil penalties under the Act, allowing up to two times the amount of actual damages as well as

10   compensatory damages, are akin to punitive damages).) Consequently, the jurisdictional

11   threshold amount in controversy is met even without considering reasonable attorneys’ fees

12   also requested in the Complaint.

13           21.    The amount in controversy also includes reasonable estimates of attorney’s fees.

14   Brady v. Mercedes-Benz USA, Inc., 243 F. Supp. 2d 1004, 1011 (N.D. Cal. 2002); Guglielmino

15   v. McKee Foods Corp., 506 F.3d 696, 700 (9th Cir. 2007); Galt G/S v. JSS Scandinavia, 142

16   F.3d 1150, 1156 (9th Cir. 1998).) In fact, the court in Fritsch v. Switch Transp. Co. of Az., LLC,

17   899 F.3d 785, 794 (9th Cir. 2018) more recently held that “a court must include future attorneys’

18   fees recoverable by statute or contract when assessing whether the amount-in-controversy

19   requirement is met.”

20           22.    This removal notice is timely filed as it is filed “…within 30 days after the receipt

21   by the defendant, through service or otherwise, of a copy of the initial pleading setting forth the

22   claim for relief upon which such action or proceeding is based…” pursuant to 28 U.S.C. section

23   1446. (Schmidt Decl., ¶ 3.) Therefore, removal of this case is proper.

24           23.    JLRNA will promptly notify Plaintiff and the Superior Court of this removal as

25   required by 28 U.S.C. section 1446(d).

26   ///

27   ///

28   ///

                                                       6
           NOTICE OF REMOVAL TO THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
             DISTRICT OF CALIFORNIA UNDER 28 USC § 1441 (DIVERSITY JURISDICTION); AND
                           DECLARATION OF PARRIS H. SCHMIDT, EXHIBIT A
                 Case 5:21-cv-05061 Document 1 Filed 06/30/21 Page 7 of 24



1    IV.     CONCLUSION

2            For the reasons stated above, the State Action may be removed to this Court by JLRNA

3    in accordance with the provisions of 28 U.S.C. §§ 1332, 1441, and 1446.

4    DATED: June 30, 2021                       BOWMAN AND BROOKE LLP

5
                                                BY:    /s/ Parris H. Schmidt
6
                                                       Parris H. Schmidt
7                                                      Attorneys for Defendant
                                                       JAGUAR LAND ROVER NORTH
8                                                      AMERICA, LLC

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   7
           NOTICE OF REMOVAL TO THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
             DISTRICT OF CALIFORNIA UNDER 28 USC § 1441 (DIVERSITY JURISDICTION); AND
                           DECLARATION OF PARRIS H. SCHMIDT, EXHIBIT A
                     Case 5:21-cv-05061 Document 1 Filed 06/30/21 Page 8 of 24



1                                    DECLARATION OF PARRIS SCHMIDT

2               I, Parris Schmidt, declare as follows:

3               1.     I am an attorney admitted to practice before all courts of the State of California

4    and the Northern District Court. I am a senior counsel at Bowman and Brooke LLP, attorneys of

5    record for Jaguar Land Rover North America, LLC ("JLRNA”). I have personal knowledge of all

6    the facts set forth herein, and if called upon to do so by the court, could and would testify

7    competently thereto.

8               2.     On May 21, 2021, Plaintiff Linda C. Francois Edwards (“Linda Edwards” or

9    “Plaintiff”) filed a complaint in the Superior Court of the State of California, Contra Costa County,

10   titled Linda C. Francois Edwards v. Jaguar Land Rover North America, LLC, et al., Case No.

11   C21-01034 ("Action"), alleging causes of action relating to Plaintiff's purchase of a 2011 Jaguar

12   XJL, vehicle identification number SAJWA2GB0BLV13343 (“Subject Vehicle”) against

13   defendant Jaguar Land Rover North America, LLC (“JLRNA”). The complaint alleges violations

14   of the Song-Beverly Consumer Warranty Act under California Civil Code section 1790 et seq. A

15   true and correct copy of Plaintiff's Summons, Complaint, and CSC’s Notice of Service of

16   Process is attached hereto as Exhibit A.

17              3.     JLRNA was served with Plaintiff's Summons and Complaint on June 1, 2021,

18   through its designated agent for service of process. See Exhibit A.

19              4.     Plaintiff alleges she suffered damages in a sum to be proven at trial in an amount

20   that is not less than $25,001.00. Plaintiff also alleges JLRNA’s failure to comply with its

21   obligations under Civil Code section 1793.2, subdivision (d) was willful, and thus, Plaintiff is

22   entitled to a civil penalty of two times Plaintiff’s actual damages. Thus, Plaintiff seeks in excess

23   of $75,001.00. See paragraphs 21 and 26 of Plaintiff’s Complaint, Exhibit A.

24              5.     Plaintiff Linda Edwards, at the time this action was commenced, was and still is a

25   citizen of the State of California. Specifically, Plaintiff was and still is a resident of Contra Costa

26   County, California, which is reflected by the allegations in the complaint, paragraph 2, Exhibit

27   A.

28   ///



     24675765                                            8
                 DECLARATION OF PARRIS H. SCHMIDT IN SUPPORT OF NOTICE OF REMOVAL
                     Case 5:21-cv-05061 Document 1 Filed 06/30/21 Page 9 of 24



1               6.     Defendant JLRNA, at the time this action was commenced, was and is still a

2    single-member limited liability company formed under the laws of the state of Delaware with its

3    principal place of business located in the state of New Jersey. JLRNA’s sole member is Jaguar

4    Land Rover Limited, a British-incorporated Private Limited Company, with its principal place of

5    business in Coventry, England.

6               7.     No previous application has been made for the relief requested herein.

7               8.     This removal is timely filed as it is filed within 30 days after JLRNA’s receipt of

8    Plaintiff’s summons and complaint through service of process on its designated agent on June

9    1, 2021 of “the initial pleading setting forth the claim for relief upon which such action or

10   proceeding is based…” See Exhibit A.

11              I declare under penalty of perjury under the laws of the United States of America that the

12   foregoing is true and correct.

13              Executed this 30th day of June, 2021, at San Jose, California.

14

15
                                                         /s/ Parris H. Schmidt
16                                                           Parris H. Schmidt

17

18

19

20

21

22

23

24

25

26

27

28



     24675765                                           9
                 DECLARATION OF PARRIS H. SCHMIDT IN SUPPORT OF NOTICE OF REMOVAL
                                             Case 5:21-cv-05061 Document 1 Filed 06/30/21 Page 10 of 24




\ I J.
  csc                                                                                                                                                                                       ÿÿ
012345ÿ17ÿ859345ÿ17ÿ9145                                                                                                                                                         9 322ÿ059ÿ !"
                                                                                                                                                                                   #25ÿ9145 5$ÿ!%! !
                         '(
                         1A(B2B)/ÿ*1+((,3,2+ÿ4/ÿ.(
                                                (()35ÿ/4ÿ067
  939&ÿ1 242
                                                            8ÿ+673ÿ97     33:ÿ;C(
                                                                                ÿ<=+    3*>(?ÿ44@
                                                          ()5        8  +           D
                          E(;F(;?ÿ91ÿBGHIJKAABB
54291 34ÿ41L&ÿL91 3$5$ÿ21                                ÿÿ9(    5=N*3(+ÿDM*  30,(2)5
                                                                6(              ÿO)
                                                             ÿÿ@;
                                                                17;3*)Nÿ:Q7*)+,ÿ5'*+)'7=*P*7
                                                              1R)
                                                                (2:*/:D(ÿ3S'ÿ
                                                                            ÿ4(9/)5=T ÿ67+83ÿ+ÿU3ÿV97
                                                                                                    GI3:W;Vÿ<=+
                                                                                                            A 3*>(?ÿ44@
 232&
 232&ÿ8595$                                                  1(2/(3ÿ4()5ÿ678+3ÿ973:;ÿ<=+3*>(?ÿ44@
325ÿ17ÿ4231                                                4*)5(ÿ@XÿY3()>7*NÿR5F(35Nÿ8NXÿ1(2/(3ÿ4()5ÿ678+3ÿ973:;ÿ<=+3*>(?ÿ44@
#145 2Z[ÿ&L5                                               \/==7)N]@7=^,(*):
0295ÿ17ÿ4231                                               _3+(>;ÿ7ÿ̀C(33():D
192a5 4&                                                  @7):3(ÿ@7N:(ÿ@7/):Dÿ\/^+3*73ÿ@7/3:?ÿ@<
 557595 45ÿ01                                             @VAKBABUH
b93$34231 ÿ8595$                                             @(,*7̀3)*(
#25ÿ8595$ÿ1 ÿ8                                             Bc]BA]VBVA
 d59ÿ19ÿLL59 45ÿ#5                                       UBÿ'(DN
e93a3&ÿ8595$ÿe                                             @\@
1dÿ8595$                                                     f+3N7)(,ÿ\+38*>+
\+)5+3ÿS)7̀3=(:*7)g                                         h* UA7B)K)I(VÿI'7  KHI,*)Bc
S>)7)7̀N3=(
         :*:/::*+7ÿ)(ÿÿ>,+72)(:(,ÿ*7)^+*5)ÿ*77)
                                              )ÿ
                                               X:ÿ;h;
                                                    *N+ÿ:ÿ33(+)>N*^=*
                                                                   *+:):(:ÿ,*ÿ̀N7ÿ33+=ÿ
                                                                                     N^*N7ÿ̀)7N3*Tÿ3,++>ÿ̀77335ÿ*ÿ)0:+++3^^3*)+2:*?)ÿ)27ÿ::;*`+*>ÿ5(7:*>7/)=+
                                                                                                                                                           ÿ())5:ÿ̀N7ÿ(3F(
                                                                                                                                                                        )5ÿ3:5(*0)*2)ÿ2:;ÿ(+^ÿ(^:3:7(^>3;*(+:5+ÿÿ5(7>>:*/7=+
                                                                                                                                                                                                                          )X):iNjXÿS:ÿ57+Nÿ)7:
                                                              1ÿ 13$ÿL125 23ÿ$5&kÿL5 5ÿ$1ÿ12ÿ5 $ÿ&19ÿ95 L1 5ÿ21ÿ8
                                     VJAÿ4*::,+ÿY(,,Nÿ'3*8+?ÿC*,=*)2:7)?ÿ'+,(F(3+ÿAIWBWKAcGHÿÿÿiWWWjÿcIBKVWWVÿÿÿlÿÿÿN7^m>N>2,7T(,X>7=




                                                                                              EXHIBIT A
                           Case 5:21-cv-05061 Document 1 Filed 06/30/21 Page 11 of 24


                                                                                                                                                      SUM-100
                                          SUMMONS                                                                         FOR COURT USE ONLY
                                                                                                                      (SOL_O _PARA USO DE LA CORTE)
                                    (CITACION JUDICIAL}
 NOTICE TO DEFENDANT:
 (A VISO AL DEMANDADO):
 JAGUAR LAND ROVER NORTH AMERICA LLC; and DOES 1
 through 10, mclus1ve
YOU ARE BEING SUED BY PLAINTIFF:
 (LO ESTA DEMANDANDO EL DEMANDANTE):
                                                                                                           f
 LINDA C. FRANCOIS EDWARDS

  NOTICE! You have been sued. The court may decide against you without your ~eing heard unless you respond within 30 days. Read the. information
 below.
    You have 30 CALENDAR DAYS, after this summons and legal papers are served on yoLJ to file a written responseat this court and have a copy
  served on the plaintiff. A letter or phone call will not' protect you. Your written response must be in proper legal form if you want the court to hear your
 case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
 Online Self-Help Center (www.caurlinfo.ca.govise1fhelp), your county law library, or the courthouse nearest you; If you cannot pay the filing fee, ask
 the .court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
 may be taken without further warning from the court.
     There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
 referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can lo_cate
 these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifoinia.org), the ·callfoniia Courts Online Self-Help Center
 (!INMf.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
 costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court Vi/ill dismiss the case.
 fAVISOILo han·deinandado. Si no resporlde dentro de 30 dfas, la corte ptiede decldiren su contra sin escuchar su version. Lea la informaci6n a
 contihiJaci6n.
    Tiene 30 DIAS DE CALENDARIO despues de que le entreguen esta citaci6n y papeles lega!es para presentar una respuesta por escrito en esta
 corte y hacer que $e entregi;e una copia al demandante. Una carta o una Jlamada telef6nica no lo protegen. Su respuesta par escrito tiene que estar
 en formato legal correcto sf desea que procesen su caso en la corte. Es p_osible que haya un formu/aiio que usted pueda usar para su respuesta.
 Puede encontrar estos formularios de la corte y mas informac/6n en el Centro de Ayuda de las Cortes de California (www.sucorte;ca.gov), en la
 bibliateca (ie /eyes de su condadb o en la carte que le quede m;;js cerca. Si no puede pagar la cuota de presentaci6n, pida a/secretario de la corte
 que le de un formulario de exenci6n de pago de cuotas.. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte le
 podra quitar su sue/do, dinero y bienes sin mas adverlencia.                                     ·          ·
    Hay otros requisitos legales. Es recomendable que llame a un abogado lnmediatamente. Si no conoce a un abogado, puede /Jamar a un servicfo de
 remlsi6n a abogados.. Si no puede pagar a un abogado, es posible que cump/a con los requisitos para obtener servlcios /ega/es gratuitos de un
 programa de servfcios legates sin firies de Jucro. PiJede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
 {IM,w,l.lawhelpcalifomia.org); en el Centro de Ayuda de las Cortes de California, (wv,.,w.sucorte.ca.gov) o poniendose en contacto con la corle o el
 colegio de abogados locales. AVISO: Por fey, la carte tiene derecho a fec/amar /as cuotas y /os costos exentos por imponer un gravamen sabre
 cuafquier recuperaci6n de $10,000 6 mas de valor recibida medianlci un acuei'do o una concesi6n de arbitraje en un caso de derecho civil. Tiene qua
 pagar el gravamen de la corte antes de que la corte pueda desechar elcaso.
The name and address of the court is:
(El nombre y direcci6n de la corte es):       Wakefield Taylor Courthouse
 725 Court Street
 Martinez, CA 94553
The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is:
(El nombre, la direcci6n y el numero de telefono de! abogado def demaniJante, o deidemandante que no tiene abogado, es):
 Tionna Dqlin; 1840 Century Park East, Suite 430, Los Angeles, CA 90067;. Tel: (310) 929-4900

 DATE:
 (Fecha)
                   MAY, 2 1 2021                                     Clerk, by
                                                                     (Secretario)
                                                                                                   B.POOL                                             , Deputy
                                                                                                                                                       (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citation use el formu/ario Proof of Service of Summons, (POS-010)) .
. - - - - - - - - - ·- - - , NOTICE TO THE PERSON SERVED: You are served .
                                  1. D as an individual defendant.
  [SEAL]
                                                                                                                                                            C
                                  2. D as the person sued under the fictitious name of (specify):                                                           ?'.;;;,:
                                                                                                                                                                 fl1
                                                                                                                                                                 OJ
                                                                                                                                                                 {./)         co
                                     3. [ZJ onbehalfof(specify):JAGUAR LAND ROVER NORTH AMERICA, LLC                                                            -I -          ,<
                                                                                                                                                             , ,. rn ,. ,
                                                                                                                                                            : 'JJ 1"")
                                          under.   W      CCP 416.10 (corporation)                         D        CCP 416.60 (minor)           :;< :,,                {;)
                                                   D      CCP 416.20 (defunct corporation)                 D        CCP 416;70 (conservatee):;::            1?;, f:":
                                                   D      CCP 416.40 (association or partnership)          D        CCP 416.90 (authorized persori) --~
                                                   D    other (specify):
                                     4.   D     by personal delivery on (date):
                                                                                                                                                         i>a e1or1
 Form Adopted for Mandatory Use
   Judicial Council of California
                                                                       SUMMON$                                                  Code of Civil Procedure§§ 412.20, 465
                                                                                                                                                www.courl/nfo,ca.gov
   SUM-100 [Rev. July 1, 2009]
                                           Case 5:21-cv-05061 Document 1 Filed 06/30/21 Page 12 of 24




            ,ii


                                                                                                 /Fll
                  ,I

         C·  .)
         ,-, s                           Tionna Dolin (SBN 299010)
                                                                                                                    IL ~Q
                                    1
~.
    · n'i 11                             Email: tdo1in@slpattorney.com
(i,   CD :·J '   2
      (/) l,, "~                         (emailservices@slpattorney.com)
 I
03
h>
                  ••·•l - l ''-
                  F1 - '"fl
                  :JJ                    STRATEGIC LEGAL PRACTICES,                                        MAY 2 1 2021                     jy
6:.•n
                              I  •
                              r:,,~  3
                                         A PROFESSIONAL CORPORATION                                    K. BIEJ<llR CLEO~ OF iH.E COlJRr
 ~
     I

      :o-!
 :::± .
          'C)',    J)

           f,, (!) :
                              G) ,-,
                              Y'
                                    4    1840 Century Park East, Suite 430
                                                                                                      SUPE.H10P« ccuRT oi=. CAi..er--CnMA
                                                                                                         COUNTY OF CONffiA COSTA
                                                                                                !l~'---..::;;;;a;;;;;;;;;;;;=,---:_-
                                                                                                            U.Ptx:t, ~Ct~tl!';
           (l) -l
           01n                           Los Ahgeles, CA 90067
           -.i N
                       9,           5    Telephone:    (310) 929-4900
                                         Facsimile:    (310) 943-3838
                                    6
                                         Attorneys for Plaintiff LINDA C. FRANCOIS EDWARDS
                                    7
                                    8

                                    9
                                                         SUPERIOR COURT OF THE STATE OF .CALIFORNIA
                                                                     COUNTYOFCONTRACOSTA
                                                                                                                               o
                                                                                                                               V
                                                                                                                                 .          y
                                   10
                                                                                                      SUMMONS ISSUED
             u                     11
             ~         ....
             c<::1
               """'
              gp
                       8           12
                                         LINDA C. FRANCOIS EDWARDS,
                                                                                   Case No.:   C2 i - ()'1 0 3 4
              u~                                       Plaintiff,
                                   13
              ~"
              u~                                                                   COMPLAINT FOR VIOLATION OF
              ;a~·                 14        vs.                                   STATUTORY OBLIGATIONS
             ~ ;!
             ...:i c:!~
              ,<If~                l?    JAGUAR LAND ROVER NORTH AMERICA,
              0~
              !:zl.                      LLC; and DOES 1 through 10, inclusive, JURY TRIAL DEMANDED
             i--:1 ~               16
              u.e:
              .......
              ~i
              ~~
                                   17                Defendants.
                                                                                     THIS CASi.•
                                                                                             S /\.SS.~JGNED
                                                                                     TO DEPT..,.._ FOR ALL
              "'
              E-➔ ;=
             00
                                   18                                                    PUR ·osEs.
                                   19
                                   20

                                   21
                                   22
                                   23
                                   24

                                   2S
                                   2.6
                                   27
                                   28


                                                                    COMPLAINT; JURY TRIAL DEMANDED
                      Case 5:21-cv-05061 Document 1 Filed 06/30/21 Page 13 of 24




              1          Plaintiff alleges as follows:

             2                                               PARTIES
             3           1.      As used in this Complaint, the word "Plaintiff' shall refer to Plaintiff LINDA

             4    C. FRANCOIS EDWARDS.

              5          2.      Plaintiff is a resident of Contra Costa County, California.

              6          3.      As used in this Complaint, the word "Defendant" shall refer to all Defendants

              7   named in this Complaint, unless otherwise specified.

              8          4.      Defendant JAGUAR LAND ROVER NORTH AMERICA, LLC ("Defendant")

              9   is a corporation organized and in existence under the laws of the State of Delaware and

             10   registered with the California Department of Corporations to conduct business in California.

u            11   At all times relevant herein, Defendant was engaged in the business of designing,
~ ,_
..:r:;,r;
 ~'"
        8    12   manufacturing, constructing, assembling, marketing, distributing, and selling automobiles and
gp_
utfl
H t3
E-i z
             13   other motor vehicles and motor vehicle components in Contra Costa County.
U<
<§
O::,:;       14          5.      Plaintiff is ignorant of the true names and capacities of the Defendants sued
~'.,:
>-< "'t:,
<
0·
    iil      15   under the fictitious names DOES 1 to 10. They are sued pursuant to Code of Civil Procedure
~~
~1
H       >-
             16   section 474.    When Plaintiff becomes aware of the true names and capacities of the
r..!)   5
 ~~
 <jo
             17   Defendants sued as DOES I to 10, Plaintiff will amend this Complaint to state their true
 ~;
 E-i         18   names and capacities.
Cl)


             19          6.      To the extent there are any statutes oflimitation applicable to Plaintiffs' claims-

             20   including, without limitation, the express warranty, implied warranty, fraud, and negligent

             21   repair - the running of the limitation periods have been tolled by, inter alia, the following

             22   doctrines or rules: equitable tolling, the discovery rule, the fraudulent concealment rules,

             23   equitable estoppel, the repair rule, and/or class action tolling (e.g., the American Pipe nde).

             24                                    FACTUAL BACKGROUND
             25          7.      On or about July 24, 2012, in Walnut Creek, California, Plaintiff purchased a

             26   new 2011 Jaguar XJL vehicle identification number SAJWA2GB0BLV13343 (hereafter

             27   "Vehicle" or "Subject Vehicle"), which was manufactured and or distributed by Defendant

             28   FCA.    The Vehicle was purchased or used primarily for personal, family, or household


                                               COMPLAINT; JURY TRIAL DEMANDED
                     Case 5:21-cv-05061 Document 1 Filed 06/30/21 Page 14 of 24




             1   purposes. Plaintiff purchased the Vehicle from a person or entity engaged in the business of

             2   manufacturing, distributing, or selling consumer goods at retail.

             3         8.       In connection with the purchase, Plaintiff received vanous warranties,

             4   including, inter alia, a 5 year/50,000 miles bumper to bumper express warranty, a 5

             5   year/50,000 miles express powertrain warranty, which covers the engine and transmission,

             6   various emissions warranties that exceed the time and mileage limitations of the bumper to

             7   bumper and powertrain warranties as well as other warranties that came with the vehicle

             8   and/or subsequently issued by Defendant. Defendant undertook to preserve or maintain the

             9   utility or performance of the Vehicle or to provide compensation if there is a failure in utility

            10   or performance for a specified period of time. The warranty provided, in relevant part, that in

u           11   the event a defect developed with the Vehicle during the warranty period, Plaintiff could
P-;,_
~8
 ~"'        12   deliver the Vehicle for repair services to Defendant's representative and the Vehicle would be
r2     j_
u      ~
~ t!J       13   repaired.
u~
<, §
IZ o        14         9.       In sum, during the express warranty period, the Vehicle developed various
p.; ;:
      "'
...:l !:,
~ 05
0·          15   defects, including but not limited to, defects related to the powertrain system, including the
~d
'j ~
;-; ;,-
            16   engine, and/or transmission; defects related to the electrical system, and other defects.
05
 r..:l ~    17                            Some Portions of Plaintiff's Repair History
 E-< u
 <,;:
 IZ    ~
 E-<
if).
            18           10.    On or about August 13, 2012, with 828 miles on the odometer, Plaintiff

            19   presented the Subject Vehicle to Defendant's authorized repair facility with various concerns

            20   including, a popping noise from the driver's upper speaker, a battery low message, and the

            21   radio volume going up and down randomly while driving.

            22           11.    On or about August 30, 2012, with 1,302 miles on the odometer, Plaintiff

            23   presented the Subject Vehicle to Defendant's authorized repair facility with various concerns

            24   including, a popping noise from the driver's upper speaker, a battery low message, the sunroof

            25   failing to go in all the way, and the radio volume going up and down randomly while driving.

            26   Defendant's technician calibrated the sunroof, replaced the driver's door speaker, and replaced
            27   the battery.

            28

                                                                 2
                                              COMPLAINT; JURY TRIAL DEMANDED
                     Case 5:21-cv-05061 Document 1 Filed 06/30/21 Page 15 of 24




             1          12.     On or about May 29, 2013, with 7,874 miles on the odometer, Plaintiff

             2   presented the Subject Vehicle to Defendant's authorized repair facility with various concerns

            3    including static crackling noise in speakers, no radio volume output, the radio losing presets,

             4   overhead light flickering, and the illumination of warning lights for the tires. Defendant's

             5   technician recalibrated the dynamic volume control, and replaced the battery, tire sensors and

             6   overhead lamp console.

             7          13.     On or about November 11, 2013, with 11,759 miles on the odometer, Plaintiff

             8   presented the Subject Vehicle to Defendant's authorized repair facility with various concerns

             9   including a buzzing crackling in speakers, the radio going black, and the TPMS light being on

            10   again. Defendant's technician replaced the faulty instrument pack and battery, and updated the

u           11   radio software.
P-i,_
~8
 ~"'        12          14.     On or about February 19, 2015, with 23,384 miles on the odometer, Plaintiff
f2u~~
~ t3        13   presented the Subject Vehicle to Defendant's authorized repair facility with various concerns
b~
<§
0:::   0    14   including the front door speakers sounding distorted and the center console cubby box failing
P-i  !;
      '"
,_.:ii:,
< 05
0·
            15   to close. Defendant's technician replaced the driver's door sub speaker and the console latch.
~~
H"          16          15.     On or about May 9, 2016, with 34,043 miles on the odometer, Plaintiff
u~
'""'>-
0~
g:;    i
       u
            17   presented the Subject Vehicle to Defendant's authorized repair facility with various concerns
<1     ~
0::: :'::
E-i
if)_
            18   including the front door speakers vibrating when listening to music, a fluid leak, hesitation

            19   upon acceleration, and the front sunroof not closing all the way. Defendant's technician

            20   recalibrated the sunroof, updated the engine control module per Recall J056, and replaced the

            21   water pump.

            22          16.     On or about September 12, 2017, with 47,044 miles on the odometer, Plaintiff

            23   presented the Subject Vehicle to Defendant's authorized repair facility with various concerns

            24   including the navigation screen going black, and rear sun shade malfunctioning. Defendant's

            25   technician replaced the battery and replaced the rear sun shade.

            26          17.     On or about November 2, 2017, with 48,316 miles on the odometer, Plaintiff

            27   presented the Subject Vehicle to Defendant's authorized repair facility with various concerns

            28

                                                                 3
                                              COMPLAINT; JURY TRIAL DEMANDED
                       Case 5:21-cv-05061 Document 1 Filed 06/30/21 Page 16 of 24




              1   including the rear sun shade being inoperable. Defendant's technician replaced the rear sun

              2   shade blind feet and recalibrated.
              3           18.      However, despite these repair visits, Defendant and its authorized dealers failed

              4   to conform the subject to Defendant's warranties after a reasonable number ofrepair attempts.

              5            19.     Plaintiff did not know that Defendant and its dealers had failed to conform the

              6   subject vehicle to their warranties until Plaintiff made a reasonable number ofrepair attempts

              7   and determined that Defendant had failed to conform to the vehicle to the warranties.

              8           20.      Defendant failed to offer relief in compliance with the Song-Beverly Consumer

              9   Warranty Act. 1

             10          21.       Plaintiff suffered damages in a sum to be proven at trial in an amount that is not

u            11   less than $25,001.00.
i:i.. ....
-<rj 8
   ~"'       12          22.       The foregoing defects substantially 1mpau the use, value, or safety of the
 ~~
 U5               Vehicle.
 ~ t!J       13
u~
 <, §
 iZ c        14                                             FIRST CAUSE OF ACTION
i:i.. ;:
..:l ~

0·
<:l ~
~~
             15                                    BY PLAINTIFF AGAINST DEFENDANT
H~           16                  VIOLATION OF SUBDIVISION (D) OF CIVIL CODE SECTION 1793.2
u
0;a,.
        C.
;-;

;il
 E--<
             17           23.      Plaintiff incorporates by reference the allegations contained in the paragraphs
 <, :i:
 iZ ~
 E--<        18   set forth above.
en
             19           24.      Defendant and its representatives in this state have been unable to service or

             20   repair the Vehicle to conform to the applicable express warranties after a reasonable number

             21
                          1
                              "A manufacturer's duty to repurchase a vehicle does not depend on a consumer's request, but instead
             22   arises as soon as the manufacturer fails to comply with the warranty within a reasonable time. (Krotin v. Porsche
                  Cars North America, Inc. (1995) 38 Cal.App.4th 294, 301-302, 45 Cal.Rptr.2d 10.) Chrysler performed the
             23   bridge operation on Santana's vehicle in August 2014 with 30,262 miles on the odometer-within the three-year,
                  36,000 mile warranty. The internal e-mails demonstrating Chrysler's awareness of the safety risks inherent in the
             24   bridge operation were sent in September 2013, and thus Chrysler was well aware of the problem when it
                  performed the bridge operation on Santana's vehicle. Thus, Chrysler's duty to repurchase or provide restitution
             25   arose prior to the expiration of the three-year, 36,000 mile warranty. Moreover, although we do not have the
                  actual five-year, 100,000 mile power train warranty in our record, Santana's expert testified that the no-
             26   start/stalling issues Santana experienced were within the scope of the power train warranty, which was still
                  active when Santana requested repurchase in approximately January 2016, at 44,467 miles. Thus the premise of
             27   Chrysler's argument-that Santana's request for repurchase was outside the relevant warranty-is not only
                  irrelevant, but wrong." Santana v. FCA US, LLC, 56 Cal. App. 5th 334, 270 Cal. Rptr. 3d 335 (2020).
             28

                                                                          4
                                                   COMPLAINT; JURY TRIAL DEMANDED
                   Case 5:21-cv-05061 Document 1 Filed 06/30/21 Page 17 of 24




           1   of opportunities. Despite this fact, Defendant failed to promptly replace the Vehicle or make

           2   restitution to Plaintiff as required by Civil Code section 1793.2, subdivision (d) and Civil

           3   Code section 1793.1, subdivision (a)(2).

           4          25.      Plaintiff has been damaged by Defendant's failure to comply with its

           5   obligations pursuant to Civil Code section 1793 .2, subdivision (d) and Civil Code section

           6   1793.1, subdivision (a)(2), and therefore brings this cause of action pursuant to Civil Code

           7   section 1794.

           8          26.      Defendant's failure to comply with its obligations under Civil Code section

           9   1793 .2, subdivision (d) was willful, in that Defendant and its representative were aware that

          10   they were unable to service or repair the Vehicle to conform to the applicable express

u         11   warranties after a reasonable number of repair attempts, yet Defendant failed and refused to
p., ,_
-<"'
   8
 ~"'      12   promptly replace the Vehicle or make restitution. Accordingly, Plaintiff is entitled to a civil
f2u!§~
~ zI§     13   penalty of two times Plaintiffs actual damages pursuant to Civil Code section 1794,
U<
<, §
.i:. c·   14   subdivision (c).
~ ~
~    t:
<I iil    15          27.      Defendant does not maintain a qualified third-party dispute resolution process
~~
~1
H    ,-
          16   which substantially complies with Civil Code section 1793.22.           Accordingly, Plaintiff is
~i
E-<u      17   entitled to a civil penalty of two times Plaintiffs actual damages pursuant to Civil Code
<1 ~
.i:. ~
E-<       18   section 1794, subdivision (e).
en
          19          28.      Plaintiff seeks civil penalties pursuant to section 1794, subdivisions (c), and (e)

          20   in the alternative and do not seek to cumulate civil penalties, as provided in Civil Code section

          21   1794, subdivision (f).

          22                                    SECOND CAUSE OF ACTION

          23                             BY PLAINTIFF AGAINST DEFENDANT

          24           VIOLATION OF SUBDIVISION (B) OF CIVIL CODE SECTION 1793.2

          25          29.      Plaintiff incorporates by reference the allegations contained in the paragraphs

          26   set forth above.
          27          30.      Although Plaintiff presented the Vehicle to Defendant's representative in this
          28   state, Defendant and its representative failed to commence the service or repairs within a

                                                                5
                                            COMPLAINT; JURY TRIAL DEMANDED
                        Case 5:21-cv-05061 Document 1 Filed 06/30/21 Page 18 of 24




                1   reasonable time and failed to service or repair the Vehicle so as to conform to the applicable

                2   warranties within 30 days, in violation of Civil Code section 1793.2, subdivision (b ). Plaintiff
                3   did not extend the time for completion of repairs beyond the 30-day requirement.

                4          31.     Plaintiff has been damaged by Defendant's failure to comply with its

                5   obligations pursuant to Civil Code section 1793.2(b), and therefore brings this Cause of

                6   Action pursuant to Civil Code section 1794.

                7          32.     Plaintiff has rightfully rejected and/or justifiably revoked acceptance of the

                8   Vehicle and have exercised a right to cancel the purchase.          By serving this Complaint,

                9   Plaintiff does so again. Accordingly, Plaintiff seeks the remedies provided in California Civil

               10   Code section l 794(b)( 1), including the entire contract price. In the alternative, Plaintiff seeks

u              11   the remedies set forth in California Civil Code section l 794(b)(2), including the diminution in
~..
~8  ~

er.;;<;
         ...   12   value of the Vehicle resulting from its defects. Plaintiff believes that, at the present time, the
~'--'.
u        IQ
H        i!j   13   Vehicle's value is de minimis.
G~
<: .§
i:c:c          14          33.     Defendant's failure to comply with its obligations under Civil Code section
~:;:
i-:i ~
~05            15   l 793.2(b) was willful, in that Defendant and its representative were aware that they were
0~
~'

~~
H        ,-.
               16   obligated to service or repair the Vehicle to conform to the applicable express warranties
0 !5
~ \;
~        a     17   within 30 days, yet they failed to do so. Accordingly, Plaintiff is entitled to a civil penalty of
~Q
i:.:::   ~
E-!            18   two times Plaintiffs actual damages pursuant to Civil Code section 1794(c).
en
               19                                    THIRD CAUSE OF ACTION

               20                            BY PLAINTIFF AGAINST DEFENDANT

               21         VIOLATION OF SUBDIVISION (A)(3) OF CIVIL CODE SECTION 1793.2

               22          34.     Plaintiff incorporates by reference the allegations contained in paragraphs set

               23   forth above.

               24          35.     In violation of Civil Code section 1793.2, subdivision (a)(3), Defendant failed

               25   to make available to its authorized service and repair facilities sufficient service literature and

               26   replacement parts to effect repairs during the express warranty period. Plaintiff has been

               27   damaged by Defendant's failure to comply with its obligations pursuant to Civil Code section
               28   l 793.2(a)(3), and therefore brings this Cause of Action pursuant to Civil Code section 1794.

                                                                     6
                                                 COMPLAINT; JURY TRIAL DEMANDED
                         Case 5:21-cv-05061 Document 1 Filed 06/30/21 Page 19 of 24




              1            36.    Defendant's failure to comply with its obligations under Civil Code section

              2    1793.2, subdivision (a)(3) was wilful, in that Defendant knew of its obligation to provide

              3   literature and replacement parts sufficient to allow its repair facilities to effect repairs during

              4   the warranty period, yet Defendant failed to take any action to correct its failure to comply

              5   with the law. Accordingly, Plaintiff is entitled to a civil penalty of two times Plaintiffs actual

              6   damages; pursuant to Civil Code section 1794(c).

              7                                   FOURTH CAUSE OF ACTION

              8                            BY PLAINTIFF AGAINST DEFENDANT

              9                        BREACH OF EXPRESS WRITTEN WARRANTY

             10                               (CIV. CODE,§ 1791.2, SUBD. (a);§ 1794)

u            11            37.    Plaintiff incorporates by reference the allegations contained in paragraphs set
P.,,_
-ei::"'8     12    forth above.
   ~"'
 Cf) ;<;
 ~ ~-
u !ii
~B           13            38.    In accordance with Defendant's warranty, Plaintiff delivered the Vehicle to
u~
-<
~c
       s     14   Defendant's representative in this state to perform warranty repairs. Plaintiff did so within a
p., .,
i-.:i ~
 <~
0·           15   reasonable time. Each time Plaintiff delivered the Vehicle, Plaintiff notified Defendant and its
 ~~
>j,.., ~>-   16   representative of the characteristics of the Defects. However, the representative failed to
 0     :s
 ~ u~        17   repair the Vehicle, breaching the terms of the written warranty on each occasion.
 -< ~
 ~;":
 E-;
rJ)
             18            39.    Plaintiff has been damaged by Defendant's failure to comply with its

             19    obligations under the express warranty, and therefore bring this Cause of Action pursuant to

             20    Civil Code section 1794.

             21            40.    Defendant's failure to comply with its obligations under the express warranty
             22 · was willful, in that Defendant and its authorized representative were aware that they were

             23    obligated to repair the Defects, but they intentionally refused to do so. Accordingly, Plaintiff

             24    is entitled to a civil penalty of two times of Plaintiffs actual damages pursuant to Civil Code

             25    section 1794(c).

             26    Ill
             27    Ill
             28    Ill

                                                                   7
                                                COMPLAINT; JURY TRIAL DEMANDED
                        Case 5:21-cv-05061 Document 1 Filed 06/30/21 Page 20 of 24




                1                                       FIFTH CAUSE OF ACTION

                2                               BY PLAINTIFF AGAINST DEFENDANT

                3                BREACH OF THE IMPLIED WARRANTY OF MERCHANTABILITY

                4                                 (CIV. CODE, § 1791.1; § 1794; § 1795.5)

                5          41.     Plaintiff incorporates by reference the allegations contained in the paragraphs

                6   set forth above.

                7          42.     Pursuant to Civil Code section 1792, the sale of the Vehicle was accompanied

                8   by Defendant's implied warranty of merchantability. Pursuant to Civil Code section 1791.1,

                9   the duration of the implied warranty is coextensive in duration with the duration of the express

               10   written warranty provided by Defendant, except that the duration is not to exceed one-year.

u              11          43.     Pursuant to Civil Code section 1791.1 (a), the implied warranty of
i:i..,_
<"'
  8
 ~"'           12   merchantability means and includes that the Vehicle will comply with each of the following
 en c5
 ~-
 u~
 ~~            13   requirements: (1) The Vehicle will pass without objection in the trade under the contract
 U-<
<s
 ~ 0           14   description; (2) The Vehicle is fit for the ordinary purposes for which such goods are used; (3)
i:i.. 'OJ.,:
 ~       t:
 <:l o1.
   ~
               15   The Vehicle is adequately contained, packaged, and labelled; (4) The Vehicle will conform to
 ~~
H"'            16   the promises or affirmations of fact made on the container or label.
u~
..... ,..
 0  :s
 ~~            17          44.     At the time of purchase, or within one-year thereafter, the Vehicle contained or
 -<
 ~~
    !ii
 &,..          18   developed the defects set forth above. The existence of each of these defects constitutes a
en
               19   breach of the implied warranty because the Vehicle (1) does not pass without objection in the

               20   trade under the contract description, (2) is not fit for the ordinary purposes for which such

               21   goods are used, (3) is not adequately contained, packaged, and labelled, and (4) does not

               22   conform to the promises or affirmations of fact made on the container or label.

               23          45.     Plaintiff has been damaged by Defendant's failure to comply with its

               24   obligations under the implied warranty, and therefore brings this Cause of Action pursuant to

               25   Civil Code section 1794.

               26                                            PRAYER

               27          PLAINTIFF PRAYS for judgment against Defendant as follows:

               28                      a. For Plaintiffs actual damages in an amount according to proof;

                                                                    8
                                                COMPLAINT; JURY TRIAL DEMANDED
                      Case 5:21-cv-05061 Document 1 Filed 06/30/21 Page 21 of 24




              1                    b. For restitution;

              2                    c. For a civil penalty in the amount of two times Plaintiff's actual damages

              3                         pursuant to Civil Code section 1794, subdivision (c) or (e);

              4                    d. For any consequential and incidental damages;

              5                    e. For costs of the suit and Plaintiffs' reasonable attorneys' fees pursuant

              6                         to Civil Code section 1794, subdivision (d);

              7                    f. For prejudgment interest at the legal rate; and
              8                    g. For such other relief as the Court may deem proper.

              9                                  DEMAND FOR JURY TRIAL

             10         Plaintiff hereby demands a jury trial on all causes of.action asserted herein.

u            11
p.. ,_
<:~""8       12   Dated: May 20, 2021                  STRATEGIC LEGAL PRACTICES, APC
CJ}    ;<;
ril~
u      gJ
h~           13
u <:
<:§
O::c         14
p..~
~ !:::
<~           15                                       BY:
    ~ ~                                                        Tianna Dolin
~'

~l
H      ,-
             16                                                Attorney for Plaintiff LINDA C. FRANCOIS
                                                               EDWARDS
c.!)~
~~u          17
~o
i:i:::;
E--<         18
en
             19

             20

             21

             22

             23

             24
             25
             26

             27
             28

                                                                 9
                                              COMPLAINT; JURY TRIAL DEMANDED
                            Case 5:21-cv-05061 Document 1 Filed 06/30/21 Page 22 of 24

                                                                                                                                                               CM-010
 ATTORNEY OR PARTY IMTHOUT ATTORNEY {}lame, Slate Bar number, and address):                                                   FOR COURT USE ONLY
     TIONNA DOLIN (SBN 299010)
     Strategic Legal Practices, APC
     1840 Century Park East, Suite 430
     Los Angeles, California 90067
                     (319) 5)29-4900
          TELEPHONENO.:                       FAX.NO.: (310) 943-3838
  ATTORNEYFOR(Name): PlamtiffLINDA C. FRANCOIS EDWARDS
SUPERIOR COURT OF CALIFORNIA, CO.IJNTY OF CONTRA COSTA
    srREEr ADDREss: 725 Court Street
    MAlLJNGADoRess: Same
                                                                                                                   K•. B1E.Kt::i1 CLEA;{ -OF TH£! COUTTT
   c1TY ANDZJP cooe: Martinez, CA 94553                                                                           GUfl'ERfOR CDUITT OF (!AUFqBNfA
                                                                                                                     COUl'•HY-OF CO-."'lTRA CC..~A
       sRANcHNAME: Wakefield Ta lor Courthouse
     CASE NAME:
     Edwards vJAGUARLAND ROVER NORTH AMERICA, LLC., et al.
       CIVIL CASE COVER SHEET                                      Complex Case Designation
[l]       Unlimited                D     Limited
                                                             D Counter              D Joinder
          (Amount                (Amount
                                                                                                         JUDGE:
          demanded               demanded is            Filed with firstappearance by defendant
          exceeds $25,000)       $25;000 or less)           (C;:il. Rules of Court, rule 3.402)           DEPT:
                                     Items 1-6 below must be completed (see instructions on page 2).
1. Check one box below for the case type that best describes this case:
   Auto Tort                                          Contract                                  Provisionally Complex Civil Litigation
     D   Auto (22)                                         W Breach of contract/warranty (06)   (Cal. Rules of CQurt, rules 3.400-3.403)
     D   Uninsured motorist (46)                           D Rule 3.740 collections {09)                D
                                                                                                       Antitrust/Trade regulation (03)
   Other PIIPD/WD (Personal !~jury/Property                D Other collections (09)                     D
                                                                                                       Construction defect,(1 O)
   Damage/Wrongful Death) Tort                             D Insurance coverage (18)                    D
                                                                                                       Mass tort (40)
     D   Asbestos (04)                                     D Other contract (37)                        D
                                                                                                       Securities litigation (28)
     D   Productliability (24)                        Real Property                                     D
                                                                                                       Environmental!Toxic tort (30)
     D   Medical malpractice (45)                          D Eminent domain/Inverse                     D
                                                                                                       Insurance coverage claims arising from the
     D   Other Pl/PD/WO (23)                                 condemnation (14)                         above listed provisionally complex case
   Non-PI/PDIWD {Other) Tort                               D Wrongful eviction (33)                    types (41)

     D   Business. fortlunfair business practice (07)      D Other real property (26)           Enforcement of Judgment
     D   Civil rights (08)                            Unlawful  Detainer                                D
                                                                                                       Enfo~cement of judgment (20)
     D   Defamation (13)                                   D Commercial (31)                    Miscellarieotis Civil Complaint
     D   Fraud(16)                                         D Residential (32)                           0
                                                                                                       RIC0(27)
                                                           D                                            D
     B
     D
         Intellectual property (19)
         Professional negligence (25)
         Other non-PI/PD/WD tort (35)                      D
                                                             Drugs (38)
                                                      Judicial Review
                                                             Asset forfeiture (OS)
                                                                                                       Other complaint (riot specified above) (42)
                                                                                                Miscellaneous Civil Petition
                                                                                                        D
                                                                                                       P~rtne~ship and co;orate governance (21)
     LJlciyment                                            D      Petition re: arbitration award (11)   D   Other petition (not specified above) (43) ·
             Wrongful termination {36)                     D      Writ of mandate (02)
     D       Other employment (15)                                Other udicial review 39
2. This case         is         is not     complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management
   a.    D  Large number of.separately represented parties        d.              D
                                                                          Large number of witnesses                                                                                r:,~
      b. D       Extensive motion practice raising difficult or novel          e. D     Coordination with related actions pending in one or more courts                          f .,
                 issues that will be time-consuming to resolve                          in other counties, states, or countries, or in a federal court ./' · ·
                                                                                                                                                                                          ;;1
      c. D       Substantial amount of documentary evidence                    f. D     Substantial postjudgmentjudicial supervision                   ;',                                 .'
                                                                                                                                                                         (   '             c:
                                                                                                                                                                                           ~1
3.    Remedies sought (check afl that apply): a.[Z] monetary                  b. D nonmorietary; declaratory or injunctive relief                   c. □ punitive·                        rr.;
4.    Number of causes ofaction (specify): five (5)                                                                                                                      '         :,,, G'>
5.    This case       D is   [Z] is not a class action suit.                                                                                                                     >~       >·
                                                                                                                                                                                          '
6.    If there are any known related cases, file and ser1e a notice           of related case. (You may use
Date:     05/20/21
TIONNA DOLIN                       CTYPE OR PRINT NAME)
                                                                                       ~
                                                                                       ► -..::::~;;;;:;:;;;;;:;_;;:======--=----
      .     .                 .                                               NOTICE
  • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
    urider the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
    in sanctions.                      .                                                                                                ·
 -• File this cover sheet in addition to any cover sheet required by local court rule.
  • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
    other parties to the action or proceeding.
  • Unless this is a collections case under rule 3.740 or a complex' case, this cover sheet will be used for statistical purposes onlv..
                                                                                                                                                                fSane1 of2
FofTll Adopted for Mandatory Use                           CIVIL CASE COVER SHEET                               Cal. Rules of C01Jrt. rules 2.30; 3..220, 3.400-3.403, 3.740;
  Judicial Council of Callfomia.                                                                                        CaL Standards of Judicial ·Admlnlstralion, std. 3.10
   CM--010 [Rev: July 1; 2007}                                                                                                                         www.courtinfq.ca.gov
                             Case 5:21-cv-05061 Document 1 Filed 06/30/21 Page 23 of 24

                                                                                                                                         CM-010
                                     INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                      CASE TYPES AND EXAMPLES
Auto Tort                                        Contract                                            Provisionally Complex Civil Litigation (Cal.
     Auto (22)-Personal Injury/Property             Breach of Contract/Warranty (06)                 Rules of Court Rules 3.400-3.403)
          Damage/Wrongful Death                          Breach of Rental/Lease                           Antitrusvrrade Regulation (03)
     Uninsured Motorist (46) (if the                          Contract (not unlawful detainer             Construction Defect (10)
          case involves an uninsured                               or wrongful eviction)                  Claims Involving Mass Tort (40)
          motorist claim subject to                      Contract/Warranty Breach-Seller                  Securities Litigation (28)
          arbitration, check this item                         Plaintiff (not fraud or negligence)        Environmental/Toxic Tort (30)
          instead of Auto)                               Negligent Breach of ContracU                     Insurance Coverage Claims
Other PI/PD/WD (Personal Injury/                              Warranty                                         (arising from provisionally complex
Property Damage/Wrongful Death)                           Other Breach of Contract/Warranty                    case type listed above) (41)
Tort                                                Collections (e.g., money owed, open               Enforcement of Judgment
     Asbestos (04)                                       book accounts) (09)                              Enforcement of Judgment (20)
         Asbestos Property Damage                        Collection Case-Seller Plaintiff                     Abstract of Judgment (Out of
                                                         other Promissory Note/Collections                          County)
          Asbestos Personal Injury/
                                                              Case                                            Confession of Judgment (non-
                Wrongful Death
     Product Liability (not asbestos or              Insurance Coverage (not provisionally                          domestic relations)
          toxic/environmental) (24)                       complex) (18)                                       Sister State Judgment
     Medical Malpractice (45)                            Auto Subrogation                                     Administrative Agency Award
          Medical Malpractice-                            other Coverage                                           (not unpaid taxes)
                Physicians & Surgeons                Other Contract (37)                                       Petition/Certification of Entry of
          Other Professional Health Care                  Contractual Fraud                                        Judgment on Unpaid Taxes
                Malpractice                               Other Contract Dispute                               Other Enforcement of Judgment
                                                 Real Property                                                      Case
     Other PI/PD/WD (23)
          Premises Liability (e.g., slip             Eminent Domain/Inverse                            Miscellaneous Civil Complaint
                and fall)                                 Condemnation (14)                               RIC0(27)
          Intentional Bodily Injury/PD/WO           Wrongful Eviction (33)                                Other Complaint (not specified
                                                                                                               above) (42)
                (e.g., assault, vandalism)           Other Real Property (e.g., quiet title) (26)
          Intentional Infliction of                                                                            Declaratory Relief Only
                                                          Writ of Possession of Real Property                  Injunctive Relief Only (non-
                Emotional Distress                        Mortgage Foreclosure
                                                                                                                     harassment)
          Negligent Infliction of                         Quiet Title
                Emotional Distress                                                                             Mechanics Lien
                                                          other Real Property (not eminent
          other Pl/PD/WO                                                                                       Other Commercial Complaint
                                                          domain, landlord/tenant, or
                                                                                                                     Case (non-tort/non-complex)
Non-PI/PD/WD (other) Tort                                 foreclosure)
                                                                                                               Other Civil Complaint
     Business Tori/Unfair Business               Unlawful Detainer                                                  (non-tort/non-complex)
         Practice (07)                               Commercial (31)
                                                                                                       Miscellaneous Civil Petition
     Civil Rights (e.g., discrimination,             Residential (32)                                     Partnership and Corporate
         false arrest) (not civil                    Drugs (38) (if the case involves illegal                  Governance (21)
          harassment) (08)                                drugs, check this item; otherwise,              Other Petition (not specified
     Defamation (e.g., slander, libel)                    report as Commercial or Residential)                 above) (43)
           (13)                                  Judicial Review                                               Civil Harassment
     Fraud (16)                                      Asset Forfeiture (05)                                     Workplace Violence
     Intellectual Property (19)                      Petition Re: Arbitration Award (11)                       Elder/Dependent Adult
     Professional Negligence (25)                    Writ of Mandate (02)                                           Abuse
         Legal Malpractice                                Writ-Administrative Mandamus                         Election Contest
         Other Professional Malpractice                   Writ-Mandamus on Limited Court                       Petition for Name Change
              (not medical or legal)                          Case Matter                                      Petition for Relief From Late
      Other Non-PI/PD/WD Tort (35)                        Writ-Other Limited Court Case                              Claim
Employment                                                    Review                                           Other Civil Petition
     Wrongful Termination (36)                       Other Judicial Review (39)
     Other Employment (15)                                Review of Health Officer Order
                                                          Notice of Appeal-Labor
                                                              Commissioner Appeals
CM-010 [Rev. July 1, 2007]                                                                                                                Page2 of 2
                                                     CIVIL CASE COVER SHEET
               Case 5:21-cv-05061 Document 1 Filed 06/30/21 Page 24 of 24


                                  SUPERIOR COURT - MARTINEZ
                                  COUNTY OF CONTRA COSTA
                                  MARTINEZ, CA., 94553

     EDWARDS VS JAGUAR LAND ROVER

     NOTICE OF CASE MANAGEMENT CONFERENCE                        CIVMSC21-01034

     1.   NOTICE: THE CASE MANAGEMENT CONFERENCE HAS BEEN SCHEDULED FOR:

     DATE:     lb/08/21        DEPT:   33        TIME:    8:30
 i
'I
 I   THIS FORM, A COPY QF THE NOTICE TO DEFENDANTS, THE ADR I~FORMATION
     SHEET, A BLANK CASE MANAGEMENT CONFERENCE QUESTIONNAIRE, AND A BLANK
     S'rIPULATION FORM ARE TO BE SERVED ON OPPOSING PARTIES. ALL PARTIES
     SERVED WITH SUMMONS AND COMPLAINT/CROSS-COMPLAINT OR THEIR ATTORNEY
     OF RECORD MUST APPEAR.

     2. You may     stipulate to an earlier Case Management Conference, If
     all parties    agree to an early Case Management Conference, please ··-
     contact the    Court Clerk's Office at (925)608-1000 for Unlimited Civil
     and Limited    Civil cases for assignment of an earlier date.

     3. You must be familiar with the case and be fully prepared to par-
     ticipate effectively in the Case Ma11agement Conference and to discuss
     the suitability of this case for the EASE Program, private mediation,
     binding or non-binding arbitration, and/or use of a Special Master.

     4. At any Case Management Conference the court may make pretrial
     orders including the following:

          a.   an order    establishing a discovery schedule
          b.   an order    referring the case to arbitration
          c.   an order    transferring the case to limited jurisdiction
          d.   an order    dismissing fictitious defendants
          e.   an order    scheduling exchange of expert witness information
          f.   an order    setting subsequent conference and the trial. date
          g.   an order    consolidating cases
          h.   .an order   severing trial of cross-complaints or bifurcating
               issues                                                             f
          i.   an order    determining when demurrers and motions will be filed   i
                                                                                  h
                                 SANCTIONS
     If you do not file the Case Management Conference Questionnaire or
     attend the case Management Conference or participate effectively in
     the Conference, the court may impose sanctions (including dismissal of
     the case and payment of money).                         ·

             Clerk of the Superior Court of Contra Costa County
     I declare under penalty of perjury that I am not a party to this
     action, and U1at I delivered or mailed i:l copy of this notice to the
     person representing the plaintiff/cross-complainant.

     Dated:     05/21/21
                                              BROOKE POOL
                                              Deputy Clerk of the Court
